                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                            Chapter 11
                                  1
    J & M SALES INC., et al.,
                                                            Case No. 18-11801 (LSS)
                            Debtors.
                                                            Jointly Administered

                                                            Re: Docket No. 965


                     NOTICE OF TELEPHONIC CONFERENCE ON
               JANUARY 7, 2019 AT 4:00 P.M. (PREVAILING EASTERN TIME)

             PLEASE TAKE NOTICE that the United States Bankruptcy Court for the District of

Delaware has scheduled a telephonic conference on January 7, 2019 at 4:00 p.m. (Prevailing

Eastern Time) regarding Priority Payment Systems’ and Swipe Payment Solutions’ Emergency

Motion to Enforce Stipulated Order Re: Credit and Debit Card Processing Entered November 23,

2018 [Docket No. 965].

Dated: January 7, 2019                                GIBBONS P.C.
Wilmington, Delaware
                                                      By: /s/ Natasha M. Songonuga
                                                      Natasha M. Songonuga, Esq. (Bar No. 5391)
                                                      1000 N. West Street, Suite 1200
                                                      Wilmington, DE 19801-1058
                                                      Telephone: (302) 295-4875
                                                      Facsimile: (302) 295-4876
                                                      E-mail: nsongonuga@gibbonslaw.com

                                                      [and]

                                                      SHEPPARD MULLIN
                                                      Theodore A. Cohen, Esq. (pro hac vice pending)
                                                      Alan M. Feld, Esq. (pro hac vice pending)
                                                      333 S. Hope Street, 43rd Fl

1
 Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor's federal tax identification number,
are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC (5979); FP Stores, Inc. (6795);
Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean Island Stores, LLC (9301);
Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management LLC (1924).
Los Angeles, CA 90071-1422
Telephone: (213) 620-1780
Facsimile: (213) 443-2896
E-mail: tcohen@sheppardmullin.com
afeld@sheppardmullin.com

Priority Technology Holdings, Inc. and Swipe
Payment Solutions, Inc.




  2
